Citation Nr: 0732494	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  06-09 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1965 to October 1968.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2005 
rating decision of the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  In January 2006, a 
hearing was held before a Decision Review Officer (DRO) at 
the RO.  In July 2007, a Travel Board hearing was held before 
the undersigned.  Transcripts of these hearings are of 
record.  

The veteran had perfected an appeal of a July 2002 rating 
decision that denied service connection for bilateral 
sensorineural hearing loss; however, in June 2004 he withdrew 
that appeal.  Hence, that issue is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A.  §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  While the notice provisions of the VCAA appear 
to be satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claim. See 38 C.F.R. § 3.159 (2006). 

The veteran served during the Vietnam War as a member of the 
United States Air Force as a personnel specialist in charge 
of the Internal Processing Unit.  Service personnel records 
document that he was stationed at Shaw AFB in South Carolina 
and Takhli AFB in Thailand.

At the January 2006 hearing and July 2007 hearing, the 
veteran testified that the barracks where he lived and the 
areas in which he worked in South Carolina and Thailand were 
located only a few hundred yards away from the runway, and 
that he worked in wooden buildings that did not afford noise 
protection or acoustic protection.  As fighter jets were 
taking off continuously throughout the day, he was exposed to 
tremendous amounts of noise.  He claims his tinnitus is a 
result of such noise exposure.  He alleges that he first 
experienced buzzing/ringing noises in his ears immediately 
after his discharge from service, but it was not until 2004 
that he understood this was a disability and mentioned it to 
anybody.  The veteran does not report any post-service 
exposure to noise.

Based upon his reported living and working arrangements in 
service, it is likely that the veteran was exposed to, at 
least, some noise trauma in service.  Furthermore, his 
service medical records (SMRs) document that he was a 
passenger in a car accident and that he suffered "mild head 
trauma" from a separate incident where he fell.  Post-
service, in 1999, the veteran was in another car accident 
where he hit his head and was knocked unconscious.  In July 
2004, he complained to his private physician of tinnitus, 
which he described as ringing and whistling in his ears.  The 
veteran's private physician, Dr. S.M.K., submitted a 
statement received in December 2006, opining that, "It is 
likely as is not, for the Vietnam war to cause the tinnitus 
in [the veteran's] ears since he has not engaged in any noisy 
work or hobbies since he left the service."

The veteran has not been afforded a VA compensation and 
pension examination for tinnitus.  An examination or opinion 
is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  As noted, the record suggests that the 
veteran experienced noise exposure and a mild head trauma 
while in service.  He has also stated that he began 
experiencing buzzing/ ringing noises in his ears immediately 
after his discharge from service.  

The United States Court of Appeals for Veterans Claims has 
held that credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation is 
enough to satisfy the "low threshold" requirement that a 
disability "may be associated" with service.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  The Court has also 
found that a veteran is competent to provide testimony of 
experiencing ringing in the ears, since the symptom is 
capable of lay observation.  Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).  The record contains complaints of 
tinnitus, evidence of noise exposure and a mild head trauma 
during service, and credible lay statements that the veteran 
experienced ringing immediately following his discharge from 
service.  Hence, the "low threshold" standard of McLendon 
is met and an examination for a medical advisory opinion is 
indicated.  

Accordingly, the case is REMANDED for the following:

1. 	The RO should arrange for the 
veteran to be examined by an 
otolaryngologist to determine the likely 
etiology of his tinnitus.  The examiner 
must review the veteran's claims file in 
conjunction with the examination.  The 
examiner should explain the rationale for 
all opinions given, specifically 
commenting on the evidence already of 
record, including the significance of in-
service and post-service head trauma and 
Dr. S.M.K.'s opinion.  Based on 
examination of the veteran and review of 
the claims file, the examiner should 
provide an opinion responding to the 
following question: Is it at least as 
likely as not (50 percent or better 
probability) that the veteran's tinnitus 
is related to his service, to include as 
due to noise trauma or head injury 
therein?

2. 	The RO should then re-adjudicate 
the claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

